Tilson, Judge:
This suit has been submitted for decision upon a stipulation to the effect that certain items of the merchandise consist of artificial flowers, similar in all material respects to those the classification of which was involved in Robinson v. United States, 17 C. C. P. A. 149, T. D. 43473, and the record' therein has been admitted in evidence herein.
*394It should be stated in passing that while this suit was received at the office of the collector of customs at New York on March 1, 1929, the same was not forwarded to this office until December 12, 1939, with the explanation that “This entry was misfiled which accounts for the delay in forwarding to Court.”
On the agreed facts, we hold the items of merchandise marked “F” and checked WHE on the invoices to be properly dutiable at 60 percent ad valorem under paragraph 1419 of the Tariff Act of 1922, as artificial flowers, of whatever material composed, not specially provided for.
To the extent indicated the specified claim in this suit is sustained, in all other respects and as to all other merchandise all the claims are overruled. Judgment will be rendered accordingly.